Mercure, J.
Respondents are the parents of the subject children (born in 1993 and 1996). The underlying facts are more fully set forth in a previous decision of this Court affirming a determination that the mother had neglected the children (Matter of Chelsea M., 61 AD3d 1030 [2009]). Among other things, this Court affirmed Family Court’s placement of the children with their adult sister (id. at 1031-1032). Thereafter, the parties appeared before Family Court for a permanency hearing, following which the court issued orders for each child continuing that placement and changing the permanency goal for each to permanent placement with their sister. Respondents appeal from those orders, as well as accompanying orders of protection issued against them.
The appeals must be dismissed. As the orders of protection have expired by their own terms, respondents’ appeals therefrom are moot (see Matter of Destiny HH., 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]). Moreover, while this appeal was pending, respondents consented to an order awarding custody of the children to their sister in a separate custody proceeding. Contrary to the arguments of respondent Ernest *1490M., the father, the ensuing consent order has rendered the appeals from the permanency hearing orders moot, and we perceive no basis upon which to reach any issues therefrom (see Matter of Jacob SS., 59 AD3d 825, 826 [2009]; Matter of Stephani FF., 296 AD2d 606, 608 [2002]).
As the appeals are moot, we need not address the application by counsel for respondent Michelle M. to be relieved of her assignment (see Matter of Christopher A., 66 AD3d 1066 [2009]).
Cardona, EJ., Spain, Lahtinen and Kane, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.